DETAILED ACTION
This action is responsive to the response filed on 03/21/2022. Claims 1-10 are pending in the case. Claims 1 and 6 are independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 20130263013 A1, cited in previous Office Action), hereinafter Jiang in view of Lim et al (US 20100267369 A1, newly cited) , hereinafter Lim.

Regarding Claim 1, Jiang teaches:
A message sending method, applied to a mobile terminal and comprising: (See FIG.s 1-2B and 7-10, a current touch terminal device [0039])
receiving a first input from a user; (Enter an instant communication mode according to a selection operation of a source user [0038] a user may perform input operations in the information input area, including inputting text information or inputting existing file information [0033], user may perform input operations in the information input area [0043])
obtaining, in response to the first input, a plurality of target messages written by the user in a message editing window, (Obtain input information, which is input by a source user through an information input area preset on a display screen [0032], Obtain input information, which is input by the source user through an information input area preset on the display screen [0042] see FIG. 2A, process may be repeated additional times for a plurality of messages)
…
receiving a second input from the user; (Determine whether received gesture information is a flick gesture from the information input area to an icon of a user on the display screen [0044])
identifying, in response to the second input, a plurality of target sending windows at which the user controls the message editing window to arrive, and sending the plurality of target messages to the plurality of target sending windows respectively;… (Send the input information to a target user by taking a user corresponding to the icon as the target user [0046] see FIG. 2A, process may be repeated additional times for sending a plurality of messages to a plurality of target users)

Jiang may not explicitly disclose:
wherein the message editing window comprises a plurality of sub-windows, and each sub-window of the plurality of sub-windows is used by the user to write an independent target message;
…
wherein the receiving the first input from the user comprises:
displaying a first sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and writing a target message in the first sub-window; and
in response to a sub-window switch operation, displaying a second sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and writing a target message in the second sub-window; and
where the identifying, in response to the second input, the plurality of target sending windows at which the user controls the message editing window to arrive, and sending the plurality of target messages to the plurality of target sending windows respectively comprises:
displaying the first sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and sending the target message written in the first sub-window to a first target sending window of the plurality of target sending windows; and
in response to a sub-window switch operation, displaying the second sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and sending the target message written in the second sub-window to a second target sending window of the plurality of target sending windows.
Lim teaches:
obtaining… a plurality of target messages written by the user in a message editing window, wherein the message editing window comprises a plurality of sub-windows, and (See FIG.s 21A, 21C, 22, 23, 26A, 26B, 26C and 27; the mobile terminal 100 displays a previous chat content list with addible previous chat contents and then enables a user to select the additional previous chat content from the list. [0169], the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], The first previous chat content can include one of previous chat contents with a party selected by a user. If the 'user-selected chat' is selected, the first previous chat content can include one of previous chat contents transceived in the chat selected by the user [0189], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
each sub-window of the plurality of sub-windows is used by the user to write an independent target message; (the mobile terminal 100 partially amends or deletes the specific previous chat content input as the second chat content or receives a new chat content input by the user in addition to the input specific previous chat content. [0161] the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
receiving a second input from the user; identifying, in response to the second input, a plurality of target sending windows at which the user controls the message editing window to arrive, and sending the plurality of target messages to the plurality of target sending windows respectively; (before a specific previous chat content input as a second chat content is transmitted, if a touch & drag operation to a chat content input region 612 containing identification information of an additional party is performed by a user, the mobile terminal 100 transmits the specific previous chat content input as the second chat content to the additional party [0166] Young Hee is selected as a chat party according to a touch & drag distance and direction of a touch & drag performed on a first chat window 610 from a first point to a second point. For example, if there is a plurality of parties selectable as a chat party, an indicated party located before or after Chui Soo may be selected as a chat party via a touch & drag operation [0141])
wherein… receiving… [a] first input from the user comprises: displaying a first sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and (the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], The first previous chat content can include one of previous chat contents with a party selected by a user. If the 'user-selected chat' is selected, the first previous chat content can include one of previous chat contents transceived in the chat selected by the user [0189], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
writing a target message in the first sub-window; and (the mobile terminal 100 partially amends or deletes the specific previous chat content input as the second chat content or receives a new chat content input by the user in addition to the input specific previous chat content. [0161] the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
in response to a sub-window switch operation, displaying a second sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and (the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], The first previous chat content can include one of previous chat contents with a party selected by a user. If the 'user-selected chat' is selected, the first previous chat content can include one of previous chat contents transceived in the chat selected by the user [0189], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
writing a target message in the second sub-window; and (the mobile terminal 100 partially amends or deletes the specific previous chat content input as the second chat content or receives a new chat content input by the user in addition to the input specific previous chat content. [0161] the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
where the identifying, in response to the second input, the plurality of target sending windows at which the user controls the message editing window to arrive, and sending the plurality of target messages to the plurality of target sending windows respectively comprises: (before a specific previous chat content input as a second chat content is transmitted, if a touch & drag operation to a chat content input region 612 containing identification information of an additional party is performed by a user, the mobile terminal 100 transmits the specific previous chat content input as the second chat content to the additional party [0166] Young Hee is selected as a chat party according to a touch & drag distance and direction of a touch & drag performed on a first chat window 610 from a first point to a second point. For example, if there is a plurality of parties selectable as a chat party, an indicated party located before or after Chui Soo may be selected as a chat party via a touch & drag operation [0141])
displaying the first sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and (the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], The first previous chat content can include one of previous chat contents with a party selected by a user. If the 'user-selected chat' is selected, the first previous chat content can include one of previous chat contents transceived in the chat selected by the user [0189], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
sending the target message written in the first sub-window to a first target sending window of the plurality of target sending windows; and (before a specific previous chat content input as a second chat content is transmitted, if a touch & drag operation to a chat content input region 612 containing identification information of an additional party is performed by a user, the mobile terminal 100 transmits the specific previous chat content input as the second chat content to the additional party [0166] Young Hee is selected as a chat party according to a touch & drag distance and direction of a touch & drag performed on a first chat window 610 from a first point to a second point. For example, if there is a plurality of parties selectable as a chat party, an indicated party located before or after Chui Soo may be selected as a chat party via a touch & drag operation [0141])
in response to a sub-window switch operation, displaying the second sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and (the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], The first previous chat content can include one of previous chat contents with a party selected by a user. If the 'user-selected chat' is selected, the first previous chat content can include one of previous chat contents transceived in the chat selected by the user [0189], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
sending the target message written in the second sub-window to a second target sending window of the plurality of target sending windows. (before a specific previous chat content input as a second chat content is transmitted, if a touch & drag operation to a chat content input region 612 containing identification information of an additional party is performed by a user, the mobile terminal 100 transmits the specific previous chat content input as the second chat content to the additional party [0166] Young Hee is selected as a chat party according to a touch & drag distance and direction of a touch & drag performed on a first chat window 610 from a first point to a second point. For example, if there is a plurality of parties selectable as a chat party, an indicated party located before or after Chui Soo may be selected as a chat party via a touch & drag operation [0141])

Given that Jiang teaches that the present invention sets no limitation to the information inputting manner or specific types of the information (Jiang [0033]) and any modifications, equivalent substitutions and improvements made within the principle of the present invention shall all be included in the protection scope of the present invention (Jiang [0120]), and Lim teaches that various modifications and variations can be made in the present invention without departing from the spirit or scope of the inventions (Lim [0196]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message editing window and first and second inputs of Jiang to include wherein the message editing window comprises a plurality of sub-windows, and each sub-window of the plurality of sub-windows is used by the user to write an independent target message; and wherein the receiving the first input from the user comprises: displaying a first sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and writing a target message in the first sub-window; and in response to a sub-window switch operation, displaying a second sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and writing a target message in the second sub-window; and where the identifying, in response to the second input, the plurality of target sending windows at which the user controls the message editing window to arrive, and sending the plurality of target messages to the plurality of target sending windows respectively comprises: displaying the first sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and sending the target message written in the first sub-window to a first target sending window of the plurality of target sending windows; and in response to a sub-window switch operation, displaying the second sub-window of the plurality of sub-windows without displaying the other sub-windows of the plurality of sub-windows, and sending the target message written in the second sub-window to a second target sending window of the plurality of target sending windows, as taught by Lim.

One would have been motivated to make such a modification to provide for alleviating the inconvenience of inputting chat contents one-by-one (Lim [0196]).

Regarding Claim 6, Jiang teaches:
A mobile terminal, comprising a processor, a memory, and a computer program that is stored in the memory and that can run on the processor, wherein the computer program is executed by the processor to implement: (See FIG.s 1-2B and 7-10, a current touch terminal device [0039] A terminal, comprising: a display screen; a processing unit; a memory coupled to the processing unit; wherein the processing unit is configured to: [Claim 34] the technique of the embodiments of the present invention may be implemented through software and a necessary general hardware platform. Based on such an understanding, the technical solutions in the embodiments of the present invention essentially, or the part contributing to the prior art may be implemented in the form of a software product. The computer software product may be stored in a storage medium, such as a ROM/RAM, a magnetic disk, or an optical disk, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform the methods described in the embodiments of the present invention or in some parts of the embodiments of the present invention. [0118])
The remaining limitations are substantially the same as Claim 1 and are therefore rejected under the same rationale as above.


Regarding Claim 4, the rejection of Claim 1 is incorporated.
Jiang may not explicitly disclose;
wherein the obtaining, in response to the first input, a plurality of  target messages written by the user in a message editing window comprises:
obtaining, in response to the first input, a target message written by the user in any sub-window of the message editing window.

Lim teaches:
wherein the obtaining,…, a plurality of  target messages written by the user in a message editing window comprises: obtaining, in response to the first input, a target message written by the user in any sub-window of the message editing window. (the mobile terminal 100 partially amends or deletes the specific previous chat content input as the second chat content or receives a new chat content input by the user in addition to the input specific previous chat content. [0161] the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])

Given that Jiang teaches that the present invention sets no limitation to the information inputting manner or specific types of the information (Jiang [0033]) and any modifications, equivalent substitutions and improvements made within the principle of the present invention shall all be included in the protection scope of the present invention (Jiang [0120]), and Lim teaches that various modifications and variations can be made in the present invention without departing from the spirit or scope of the inventions (Lim [0196]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify first input and the message editing window of Jiang to include obtaining, in response to the first input, a target message written by the user in any sub-window of the message editing window, as taught by Lim.

One would have been motivated to make such a modification to provide for alleviating the inconvenience of inputting chat contents one-by-one (Lim [0196]).

Regarding Claim 9, the rejection of Claim 6 is incorporated.
Claim 9 is substantially the same as Claim 4 and is therefore rejected under the same rationale as above.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Lim, as applied to claims 1 and 6 above, and further in view of Mhun et al. (US 20130072262 A1, cited in previous the Office Action), hereinafter Mhun.

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Jiang, as modified, teaches:
wherein the first input comprises at least a display sub-input of the message editing window; and (Enter an instant communication mode according to a selection operation of a source user [0038], A user 1, a user 2, a user 3, and a user 4 are displayed in the form of icons in an upper area above an information input area, which are respectively located on the upper left, upper right, lower left, and lower right; or the icons of the frequently-contacted users may also be displayed on one side of the display screen and be arranged from the top down [0041], a text box is set in the center of the display screen, and a user may perform input operations in the information input area, including inputting text information or inputting existing file information [0033])
the obtaining, in response to the first input, a plurality of target messages written by the user in a message editing window comprises: (Obtain input information, which is input by a source user through an information input area preset on a display screen [0032], Obtain input information, which is input by the source user through an information input area preset on the display screen [0042] see FIG. 2A, process may be repeated additional times for a plurality of messages)
obtaining the message editing window in response to the display sub-input; … and displaying the message editing window. (Enter an instant communication mode according to a selection operation of a source user [0038], A user 1, a user 2, a user 3, and a user 4 are displayed in the form of icons in an upper area above an information input area, which are respectively located on the upper left, upper right, lower left, and lower right; or the icons of the frequently-contacted users may also be displayed on one side of the display screen and be arranged from the top down [0041], a text box is set in the center of the display screen, and a user may perform input operations in the information input area, including inputting text information or inputting existing file information [0033])

Jiang may not explicitly disclose:
performing transparency processing on a display area of the message editing window;

Mhun teaches:
wherein [a] first input comprises at least a display sub-input of [a] message editing window; and… obtaining, in response to the first input, a plurality of target messages written by the user in a message editing window comprises: obtaining the message editing window in response to the display sub-input; (when the input window IW displayed in the first area A1 is touched, the controller 180 controls to display a keypad KP1 for inputting a message in only the first area, [0325]; repeated)
performing transparency processing on a display area of the message editing window; and displaying the message editing window. (in order to minimize to cover the message window, the input window and the keypad may be displayed in a translucent state. When the input window and the keypad are displayed in a translucent state, a transparent degree may be also set by a user [0326])

Given that Jiang teaches that the present invention sets no limitation to the information inputting manner or specific types of the information (Jiang [0033]) and any modifications, equivalent substitutions and improvements made within the principle of the present invention shall all be included in the protection scope of the present invention (Jiang [0120]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message editing window of Jiang to include performing transparency processing on a display area of the message editing window, as taught by Mhun.

One would have been motivated to do so because in order to minimize to cover the message window (Mhun [0326]).

Regarding Claim 7, the rejection of Claim 6 is incorporated.
Claim 7 is substantially the same as Claim 2 and is therefore rejected under the same rationale as above.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, Lim and Mhun as applied to Claims 2 and 7 above, and further in view of Lamiraux et al. (US 20080168349 A1, cited in the previous Office Action), hereinafter Lamiraux.

Regarding Claim 3, the rejection of Claim 2 is incorporated.
Jiang, as modified, teaches:
wherein the first input comprises at least a write sub-input of the target message; and (Enter an instant communication mode according to a selection operation of a source user [0038] a user may perform input operations in the information input area, including inputting text information or inputting existing file information [0033], user may perform input operations in the information input area [0043])
the obtaining, in response to the first input, a plurality of target messages written by the user in a message editing window further comprises: (Obtain input information, which is input by a source user through an information input area preset on a display screen [0032], Obtain input information, which is input by the source user through an information input area preset on the display screen [0042] see FIG. 2A, process may be repeated additional times for a plurality of messages)

Jiang suggests:
displaying the target message in the message editing window in response to the write sub-input, wherein (a user may perform input operations in the information input area, including inputting text information or inputting existing file information [0033], user may perform input operations in the information input area [0043])

Jiang may not explicitly disclose:
in a process in which the user performs the write sub-input, a size of the display area of the message editing window is adjusted based on content of the target message written by the user until all content of the target message is displayed in the display area of the message editing window.

Lim teaches:
wherein [a] first input comprises at least a write sub-input of the target message; and the obtaining,…, a plurality of target messages written by the user in a message editing window further comprises: displaying the target message in the message editing window in response to the write sub-input, wherein (the mobile terminal 100 partially amends or deletes the specific previous chat content input as the second chat content or receives a new chat content input by the user in addition to the input specific previous chat content. [0161] the mobile terminal 100 sequentially displays previous chat contents with reference to a predetermined order, such as an input time order in a previous chat according to a manipulation of a direction key... As illustrated in FIG. 21A or FIG. 21B, a specific previous chat content previously input as a second chat content is displayed on a predetermined portion of a chat content input region 612 in addition to displaying the additional previous chat content selecting process [0170], If the down direction key is selected in FIG. 26A, the mobile terminal 100 inputs a previous second chat content located in order next to a currently displayed first previous chat content as a chat content, as illustrated in FIG. 26B. If the down direction key is selected in FIG. 26B, the mobile terminal 100 inputs a third chat content located in order next to the second previous chat content as a chat content, as illustrated in FIG. 26C [0190])
Mhun also teaches:
wherein the first input comprises at least a write sub-input of the target message; and the obtaining, in response to the first input, a plurality of target messages written by the user in a message editing window further comprises: displaying the target message in the message editing window in response to the write sub-input, wherein (the controller 180 inputs a message M3 in which two messages M1 and M2 are coupled to an input window IW [0317] the user can appropriately edit the coupling message M3 input to the input window IW and use the coupling message M3 upon transmitting [0318])

Mhun suggests:
in a process in which the user performs the write sub-input, a size of the display area of the message editing window is adjusted based on content of the target message written by the user until all content of the target message is displayed in the display area of the message editing window. (See FIG.s 44(a) and 44(b) the size of input window IW is adjusted to a larger size based on the content of message M3 input in the input window IW)

Lamiraux teaches:
displaying [a] target message in [a] message editing window in response to [a] write sub-input, wherein in a process in which [a] user performs the write sub-input, a size of the display area of the message editing window is adjusted based on content of the target message written by the user until all content of the target message is displayed in the display area of the message editing window. (See FIG.s 6H and 6K in which the size of text box 612 is adjusted based on the content of the message until all the content of the message is displayed in the text box; the size of the quote bubble scales with the size of the message [0218] Letter keyboard 616 for entering text in box 612 [0195], text being entered by the user [0202])

Given the teachings and suggestions of Jiang, Lim and Mhun, and that Jiang teaches that the present invention sets no limitation to the information inputting manner or specific types of the information (Jiang [0033]) and any modifications, equivalent substitutions and improvements made within the principle of the present invention shall all be included in the protection scope of the present invention (Jiang [0120]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the message editing window of Jiang to include in a process in which the user performs the write sub-input, a size of the display area of the message editing window is adjusted based on content of the target message written by the user until all content of the target message is displayed in the display area of the message editing window, as suggested by Mhun and taught by Lamiraux.

One would have been motivated to make such a modification to increase the effectiveness, efficiency and user satisfaction with portable multifunction devices (Lamiraux [0007]).

Regarding Claim 8, the rejection of Claim 7 is incorporated.
Claim 8 is substantially the same as Claim 3 and is therefore rejected under the same rationale as above.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang and Lim, as applied to Claims 1 and 6 above, and further in view of Mhun and Seo (US 20130321340 A1, cited in the previous Office Action), hereinafter Seo.

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Jiang suggests:
the identifying, in response to the second input, a plurality of target sending windows at which the user controls the message editing window to arrive comprises: controlling, in response to the second input, the message editing window to move… to a target sending window…; and identifying the target sending window... (Send the input information to a target user by taking a user corresponding to the icon as the target user [0046] the source user flicks in a direction toward the user 4, thereby triggering the terminal to automatically send the information to the user 4. It should be noted that in the embodiment of the present invention, whether the flick gesture is directed to an icon of a user may be determined by determining whether an extension line of a mapped track of the gesture can reach an area where the icon of the target user is located; if yes, it indicates that the gesture information satisfies the flick gesture to the icon of the target user [0047])

Jiang may not explicitly disclose:
wherein the method is applied to a dual-screen mobile terminal, and the mobile terminal comprises a first screen and a second screen; and
…
controlling, in response to the second input, the message editing window to move from the first screen to a target sending window of the second screen; and
identifying the target sending window of the second screen.

In the interpretation in which “a dual-screen mobile terminal, and the mobile terminal comprises a first screen and a second screen” is a software based dual-screen mobile terminal with a first screen and a second screen, e.g. split-screen user interface, Mhun teaches:
wherein [a] method is applied to a dual-screen mobile terminal, and [a] mobile terminal comprises a first screen and a second screen; and (See FIG.s 5 and 42, the mobile terminal 100 operates in a landscape view mode, the controller 180 divides a display area into a plurality of areas [0131], e.g. First message window MW1 and third message window MW3)
… identifying, in response to [a] second input, a plurality of target sending windows at which [a] user controls [a] message editing window to arrive comprises: controlling, in response to the second input, the message editing window to move from the first screen to a target sending window of the second screen; and identifying the target sending window of the second screen. (when a user input of dragging one message SM1 displayed in a third message window MW3 to the first message window MW1 is received, the controller 180 transmits the same message SM1' as the dragged message to another party of the first message window MW1, as shown in FIG. 42(b). Further, the controller 180 controls to display the same message SM1' as the dragged message in the first message window MW1 [0311] repeated)

In the interpretation in which “a dual-screen mobile terminal, and the mobile terminal comprises a first screen and a second screen” is a hardware-based dual-screen device, Seo teaches:
wherein [a] method is applied to a dual-screen mobile terminal, and [a] mobile terminal comprises a first screen and a second screen; and (See FIG. 2, first and second touch screens 12 and 14 [0107])
… identifying, in response to [a] second input, a plurality of target sending windows at which [a] user controls [a] message editing window to arrive comprises: controlling, in response to the second input, the message editing window to move from the first screen to a target sending window of the second screen; and identifying the target sending window of the second screen. (See FIG.s 17J and 17K, the object 712c is a picture image and is dragged to the message application 702 displayed in the first touch screen 12 according to the touch gesture 700e. As illustrated in FIG. 17K, the message application 702 receives a picture image 714b of the object 712c in response to a release of the touch gesture 700e and displays 702a a message sending input window 714 for sending the picture image 714b and a sending key 714a for executing the sending of the picture image 714b in the first touch screen 12. When a tap gesture 700f is detected from the sending key 714a, the message application 702 sends a message including the picture image to a recipient [0313] repeated)
Given that Jiang teaches that the present invention sets no limitation to the information inputting manner or specific types of the information (Jiang [0033]) and any modifications, equivalent substitutions and improvements made within the principle of the present invention shall all be included in the protection scope of the present invention (Jiang [0120]) it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile terminal and identifying, in response to the second input, a plurality of target sending windows at which the user controls the message editing window to arrive of Jiang, as modified by Lim, to include wherein the method is applied to a dual-screen mobile terminal, and the mobile terminal comprises a first screen and a second screen; and controlling, in response to the second input, the message editing window to move from the first screen to a target sending window of the second screen; and identifying the target sending window of the second screen, as taught in the different interpretations by Mhun and Seo.

One would have been motivated to make such a modification to improve convenience of a user transmitting and receiving messages with a plurality of another parties (Mhun [0009]) and provide an optimized form to allow the user to intuitively recognize an operation of a running application and also allow the user to more easily, quickly, and variously control the portable device and the running application (Seo [0006]).

Regarding Claim 10, the rejection of Claim 6 is incorporated.
Claim 10 is substantially the same as Claim 5 and is therefore rejected under the same rationale as above.

Response to Arguments
Applicant’s arguments, see pgs. 7-8 of the response filed 06/06/2022, with respect to the rejection(s) of claim(s) 1 and 6 under 35 U.S.C 103 regarding the Lee reference have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim. The rejection has been amended to cite the relevant portions from Lim, in combination with Jiang, which teach the amended portions of the claims.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179